                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

ERNEST JACKSON,                     )
                                    )
      Movant,                       )
                                    )
v.                                  )                  CV419-109
                                    )                  CR417-095
UNITED STATES OF AMERICA,           )
                                    )
      Respondent.                   )

                                   ORDER

      Movant, an inmate at the Federal Corrections Institution in Georgia,

has filed a 28 U.S.C. § 2255 motion to vacate, set aside, or correct his federal

sentence. The Clerk is DIRECTED to serve the United States Attorney

with this Order and a copy of the petition, if he has not already done so.

Rule 3(b), Rules Governing Proceedings in the United States District Courts

under § 2255. The Court directs respondent to respond within thirty days

from the date of this Order. Rule 4(b). The movant is directed to furnish

the United States Attorney in Savannah, Georgia, with copies of all further

motions or papers filed in this case.

      SO ORDERED, this 15th day
                              y of May,
                                     y, 2019.

                                    ______________________________
                                    __
                                     __________________________
                                    CHRIS
                                       I TOPH
                                           PH E L. RAY
                                     HRISTOPHER
                                            HER
                                    UNITED STATES MAGISTRATE JU
                                                              UDGE
                                    SOUTHERN DISTRICT OF GEORGIA
